DECISION AND ORDER
MYRON L. GORDON, District Judge.
At the conclusion of the trial to the court, sitting without a jury, a finding of guilty was entered. The defendant has now moved for a judgment of acquittal and alternatively, for a new trial. Briefs have been filed by the respective parties.
The defendant urges that there was insufficient evidence offered at the trial to show that the vehicle in question was stolen; that the vehicle had been moving in interstate commerce; that it was m the possession of the defendant; or that he knew that the vehicle had been stolen. The arguments advanced by the defendant in support of these contentions are substantially the same as those which were considered by the court during the trial and at its conclusion. I find no merit in the defendant’s arguments.
The evidence against the defendant established his guilt beyond a reasonable doubt, contrary to the defendant’s contention that the evidence against him was no more than a mere suspicion of guilt. In this respect, the case is distinguished from Glover v. United States, 306 F.2d 594 (10th Cir. 1962).
I conclude that the defendant is not entitled to a judgment of acquittal, nor is he entitled to a new trial in the interests of justice.
Now, therefore, it is ordered that the defendant’s motion for a judgment of acquittal and his alternative motion for a new trial be and hereby are denied.